DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "An automated lane change system for a motor vehicle includes one or more environmental sensors for generating an input signal indicative of a position of an object relative to the motor vehicle, with the object being disposed at a distance from the motor vehicle. The input signal is further indicative of a velocity of the object relative to the motor vehicle. The system further includes a steering wheel sensor generating a gripped signal, in response to a driver gripping a steering wheel. A controller generates an activation signal, in response to the controller receiving the input signal from the environmental sensor and the gripped signal from the steering wheel sensor. An actuator controls the steering wheel, a propulsion mechanism, and a braking mechanism for maneuvering the motor vehicle from a current driving lane to a target driving lane, in response to the actuator receiving the activation signal from the controller.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-20  are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 05/11/2022, Pages 1-2. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 7, and 15 are allowed, the claims 2-6, 8-14, and 16-20 are also allowed based on their dependency upon the independent claims 1, 7, and 15.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Rosenbaum et al. (US Pat. No.: 9,896,070 B2) teaches “A brake-by-wire vehicle braking system is augmented with “squeeze” sensors placed in the steering wheel of the vehicle enabling a vehicle operator to stop the vehicle more quickly in an emergency situation by eliminating the significant times that it takes to move a driver's foot from the accelerator to the brake pedal and then depress the brake pedal. An important objective is to achieve a faster vehicle stop by allowing the driver to optionally eliminate foot movement from the accelerator pedal to the brake pedal and also the depression of the brake pedal. This invention also potentially allows a driver to squeeze a steering wheel to slow a vehicle, perhaps to comply with a lower speed limit, or accomplish the fastest possible “hard-stop” in an emergency situation.”

          Golomb (US Pub. No.: 2014/0022070 A1) teaches “The present invention provides a system which integrates motor vehicle component operation into actuators located in the rim of a motor vehicle steering wheel. The two actuators of the system of the present invention are located in an arc segment of the steering wheel defined by the three o'clock and 12 o'clock positions for the right-hand actuator and the nine o'clock and 12 o'clock positions for the left-hand actuator. The actuators may operate in parallel with a conventional stalk switch or controls associated with an on board computer and only operate a motor vehicle component when activated and subsequently depressed. The integrated vehicle control system and apparatus of the present invention further provides for vehicle component operation which does not require a driver to remove his or her hands from the steering wheel. Furthermore, the integrated vehicle control system and apparatus of the present invention when integrated with steering wheel and vehicle position detection systems provides a means to disengage an activated turn signal depending on the position of the steering wheel and/or the vehicle.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667